DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of  a certified copy of JP 2017-070390 filed March 31, 2017 as required by 37 CFR 1.55. Receipt is acknowledged of a copy of the WIPO publication, WO 2018/179770 published April 19, 2018, of PCT/JP2018/002559 filed January 26, 2018.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (CN 103567443 machine translation).
Regarding claims 1-8, Yao teaches a method of manufacturing a tungsten target ([0002]) to form a density greater than or equal to 99.4% (i.e. applicant’s claim 3), a more uniform internal structure where the proportion of all-directional crystal planes is less than 20%, a grain size of less than 50 um (i.e. applicant’s claim 6) ([0032], [0063]), and a purity of 99.999% or more (i.e. 0.001% (10 ppm) or less impurities such as oxygen, applicant’s claim 8) ([0047]) using tungsten powder with a particle size of less than or equal to 1 um ([0049]) by hot pressing to sinter ([0012], [0053], [0054]) at a temperature rise rate of 3 to 10 C/min and a pressure of 25 to 30 MPa (255 to 305 kg/cm2) for 2 to 3 hours (250 to 360 min) ([0020], [0055]-[0059]) then hot isostatic pressing (HIP) ([0013]) by heating at a rate of 3 to 10 prima facie case of obviousness exists. MPEP 2144.05(I).
Applicant’s claims 1, 2, 4, 5, and 7 are directed to features of the tungsten sputtering target. Yao teaches a more uniform internal structure of the tungsten target where the proportion of all-directional crystal planes is less than 20% ([0032], [0063]). Yao also teaches a method of manufacturing a tungsten target with a process (i.e. hot press then HIP) that is substantially similar to the process of applicant’s invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including an area ratio of 30% or less for crystal grains having an orientation of any one of {100}, {110}, and {111} and a total area ratio of 46% or more for all other oriented crystal grains (applicant’s claim 1), an area ratio of {100} of 10.2 +/- 3%, {110} of 20.4 +/- 3%, {111} of 13.6 +/- 3%, and other grains of 55.7 +/- 9% (applicant’s claim 2), a standard deviation of area ratio of {100}, {110}, and {111} crystal grains of 3% or smaller (applicant’s claim 4), a standard deviation of area ratio of crystal grains other than {100}, {110}, and {111} of 3% or smaller (applicant’s claim 5), and a standard deviation of average crystal grain size on the sputtering surface of 3% or smaller (applicant’s claim 7).
Process
Applicant’s Specification
Yao
Hot Press
W powder particle size
1 to 50 um
[0029]
1 um or less
[0049]
Rate temperature rise
0.1 to 4 °C/min
[0029]
3 to 10 °C/min
[0020]
Temperature, Pressure. Time
600 to 1200 °C at about 80 to 150 kg/cm2 
1200 °C or higher at 200 to 350 kg/cm2 
About 1600 to 2000°C for 30 to 240 minutes
[0029], [0030]
1700 to 1900°C at
25 to 30 MPa
(255 to 205 kg/cm2) for 2 to 3 hours
(240 to 360 minutes)
[0020]
Hot Isostatic Process
Temperature
1600 to 1900°C
[0031]
1700 to 1900 °C
[0027]
Pressure
1600 to 1900 kg/cm2
[0031]
180 MPa or more
(1835 kg/cm2)
[0027]


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (CN 103567443 machine translation) in view of Suzuki (JP 2003-055758 machine translation).
In the event it is determined that applicant’s claimed area ratio and standard deviation of crystal grain orientation requires a change in pressure during the hot press process, then the rejection of Yao in view of Suzuki is applied.
Regarding claims 1-8, Yao teaches a method of manufacturing a tungsten target ([0002]) to form a density greater than or equal to 99.4% (i.e. applicant’s claim 3), a more uniform internal structure where the proportion of all-directional crystal planes is less than 20%, a grain size of less than 50 um (i.e. applicant’s claim 6) ([0032], [0063]), and a purity of 99.999% or more (i.e. 0.001% (10 ppm) or less impurities such as oxygen, applicant’s claim 8) ([0047]) using tungsten powder with a particle size of less than or equal to 1 um ([0049]) by hot pressing to sinter ([0012], [0053], [0054]) at a temperature rise rate of 3 to 10 C/min and a pressure of 25 to 30 MPa (255 to 305 kg/cm2) for 2 to 3 hours (250 to 360 min) ([0020], [0055]-[0059]) then hot isostatic pressing (HIP) ([0013]) by heating at a rate of 3 to 10 C/min to 1700 to 1900 C at a pressure of180 MPa (1835 kg/cm2) or more for 2 to 5 hours (240 to 600 min) ([0027], [0066]-[0071]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I).
The manufacturing method of Yao is silent to applying a pressure of about 80 to 150 kg/cm2 at a temperature of 600 to 1200°C during the hot pressing process.
Suzuki teaches a method of forming a tungsten target ([0001]) by hot pressing at 1600°C or more and 150 kg/cm2 or more followed by HIP at 1850°C or higher and 1800 kg/cm2 or higher ([0005], [0008], [0009]) where during hot pressing the start temperature at which the pressure is applied is less than or equal to 1200°C ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to start applying pressure of 150 kg/cm2 or more during hot pressing at a temperature of 1200°C or less because when the pressurization temperature exceeds 1200°C growth of crystal grains occurs and sinterability decreases such that it is necessary to obtain a hot press temperature of 2000 C or more in order to obtain a density of closed pores of 93% or more (Suzuki [0008]). 
Applicant’s claims 1, 2, 4, 5, and 7 are directed to features of the tungsten sputtering target. Yao teaches a more uniform internal structure of the tungsten target where the proportion of all-directional crystal planes is less than 20% ([0032], [0063]). Yao in view of Suzuki also teaches a method of manufacturing a tungsten target with a process (i.e. hot press then HIP) that is substantially similar to the process of applicant’s invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including an area ratio of 30% or less for crystal grains having an orientation of any one of {100}, {110}, and {111} and a total area ratio of 46% or more for all other oriented crystal grains (applicant’s claim 1), an area ratio of {100} of 10.2 +/- 3%, {110} of 20.4 +/- 3%, {111} of 13.6 +/- 3%, and other grains of 55.7 +/- 9% (applicant’s claim 2), a standard deviation of area ratio of {100}, {110}, and {111} crystal grains of 3% or smaller (applicant’s claim 4), a standard deviation of area ratio of crystal grains other than {100}, {110}, and {111} of 3% or smaller (applicant’s claim 5), and a standard deviation of average crystal grain size on the sputtering surface of 3% or smaller (applicant’s claim 7).
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2005/0029094).
Regarding claims 1-8, Watanabe teaches a tungsten sputtering target and a method of manufacturing the same ([0001]) with a uniform thickness ([0023]) and a relative density of 99% or more (i.e. applicant’s claim 3) ([0073], [0074]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I).
Watanabe teaches a manufacturing method of hot pressing ([0080]) of degassing at 1150 to 1450°C for at least 1 hour (60 min) to remove adsorbed oxygen ([0081], [0112]), intermediate sintering at 1450 to 1700°C for 1 hour (60 min) or longer at a heating speed of 2 to 5 °C/min ([0037], [0083], [0115]), followed by lowering the temperature to 800 to 1000°C and applying a pressure of 4 MPa (40 kg/cm2) or higher at a pressurizing speed of 1 MPa/min (10 kg/cm2/min) ([0117]), heating to final sintering at 1900°C or higher for 5 hours or longer at 20 MPa (204 kg/cm2) or higher ([0082], [0085], [0118]), then performing hot isostatic pressing (HIP) at 1400 to 1800°C and 150 MPa (1530 kg/cm2) or higher ([0086], [0119]).
Applicant’s claims 1, 2, and 4-8 are directed to features of the tungsten sputtering target. Watanabe teaches a method of manufacturing a tungsten target with a process (i.e. hot press then HIP) that is substantially similar to the process of applicant’s invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including an area ratio of 30% or less for crystal grains having an orientation of any one of {100}, {110}, and {111} and a total area ratio of 46% or more for all other oriented crystal grains (applicant’s claim 1), an area ratio of {100} of 10.2 +/- 3%, {110} of 20.4 +/- 3%, {111} of 13.6 +/- 3%, and other grains of 55.7 +/- 9% (applicant’s claim 2), a standard deviation of area ratio of {100}, {110}, and {111} crystal grains of 3% or smaller (applicant’s claim 4), a standard deviation of area ratio of crystal grains other than {100}, {110}, and {111} of 3% or smaller (applicant’s claim 5), an average crystal grain size of 50 um or smaller (applicant’s claim 6), a standard deviation of average crystal grain size on the sputtering surface of 3% or smaller (applicant’s claim 7), and an oxygen content of 50 wtppm or less (applicant’s claim 8).
Process
Applicant’s Specification
Watanabe
Hot Press
W powder particle size
1 to 50 um
[0029]
-
-
Rate temperature rise
0.1 to 4 °C/min
[0029]
2 to 5 °C/min
[0037], [0083]
Temperature, Pressure, Time
600 to 1200 °C at about 80 to 150 kg/cm2 
1200 °C or higher at 200 to 350 kg/cm2
About 1600 to 2000°C for 30 to 240 minutes
[0029], [0030]
Degas 1150 to 1450°C 1 hour
Intermediate sinter 1450 to 1700°C 1 hour
Pressurize 800 to 1000°C at 4 MPa or higher (40 kg/cm2)
Final sinter 1900°C or higher at 20 MPa or higher (204 kg/cm2) for 5 hours or longer (600 minutes)
[0081]-[0085], [0115]-[0119]
Hot Isostatic Process
Temperature
1600 to 1900°C
[0031]
1400 to 1800
[0086]
Pressure
1600 to 1900 kg/cm2
[0031]
150 MPa or higher
[0086]


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2005/0029094) in view of Lo (US 6,328,927).
In the event it is determined that applicant’s claimed features require a specific W powder particle size, then the rejection of Watanabe in view of Lo is applied.
Regarding claims 1-8, Watanabe teaches a tungsten sputtering target and a method of manufacturing the same ([0001]) with a uniform thickness ([0023]) and a relative density of 99% or more (i.e. applicant’s claim 3) ([0073], [0074]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I).
Watanabe is silent to the oxygen content of the tungsten sputtering target (applicant’s claim 8).
Lo teaches a high-purity, high-density tungsten sputter targets (1:6-8) with a density of higher than 97% of theoretical density (2:15-24), a powder with an oxygen content provably of less than about 300 ppm (2:26-35), and an oxygen level of at least less than about 100 ppm from the starting powder (i.e. final oxygen level of less than about 200 ppm, applicant’s claim 8) (3:28-57).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to decrease the oxygen level of the starting powder by at least 100 ppm to produce a high-purity tungsten sputter target (Lo 2:16-24) that has improved reliability because increased impurities in films deteriorates reliability (Lo 1:32-37) and lower oxygen content results in a decrease in resistivity of the conducting films (Lo 3:28-45). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I).
Watanabe teaches a manufacturing method of hot pressing ([0080]) of degassing at 1150 to 1450°C for at least 1 hour (60 min) to remove adsorbed oxygen ([0081], [0112]), intermediate sintering at 1450 to 1700°C for 1 hour (60 min) or longer at a heating speed of 2 to 5 °C/min ([0037], [0083], [0115]), followed by lowering the temperature to 800 to 1000°C and applying a pressure of 4 MPa (40 kg/cm2) or higher at a pressurizing speed of 1 MPa/min (10 kg/cm2/min) ([0117]), heating to final sintering at 1900°C or higher for 5 hours or longer at 20 MPa (204 kg/cm2) or higher ([0082], [0085], [0118]), then performing hot isostatic pressing (HIP) at 1400 to 1800°C and 150 MPa (1530 kg/cm2) or higher ([0086], [0119]).
Watanabe is silent to the starting size of the tungsten powder.
Lo teaches a high-purity, high-density tungsten sputter target (1:6-8) manufactured with tungsten powder having a powder size smaller than about 50 um (applicant’s claim 6) (2:25-35).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to use tungsten powder with a powder size of smaller than about 50 um in the process of Watanabe because it achieves a high-density tungsten sputter target (Lo 2:25-28) with a density of higher than 97% of theoretical density (Lo 2:15-24, 63-67, 3:1-3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I).
Applicant’s claims 1, 2, and 4-7 are directed to features of the tungsten sputtering target. Watanabe in view of Lo teaches a method of manufacturing a tungsten target with a process (i.e. hot press then HIP) that is substantially similar to the process of applicant’s invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including an area ratio of 30% or less for crystal grains having an orientation of any one of {100}, {110}, and {111} and a total area ratio of 46% or more for all other oriented crystal grains (applicant’s claim 1), an area ratio of {100} of 10.2 +/- 3%, {110} of 20.4 +/- 3%, {111} of 13.6 +/- 3%, and other grains of 55.7 +/- 9% (applicant’s claim 2), a standard deviation of area ratio of {100}, {110}, and {111} crystal grains of 3% or smaller (applicant’s claim 4), a standard deviation of area ratio of crystal grains other than {100}, {110}, and {111} of 3% or smaller (applicant’s claim 5), and a standard deviation of average crystal grain size on the sputtering surface of 3% or smaller (applicant’s claim 7).
Related Art
Oishi (JP 2003-193111 machine translation)
Oishi teaches a tungsten target ([0001]) using tungsten powder having a particle size of 2 to 10 um manufacture by hot press sintering then hot isostatic pressing (HIP) ([0008], [0009]) where hot press sintering is performed at 1400 to 1800°C and a pressure of 29 to 59 MPa (295 to 600 kg/cm2) ([0013]), HIP is performed at 1500 to 2000°C and a pressure of 98 to 206 MPa (1000 to 2100 kg/cm2) ([0014], [0015]) to form a relative density of 99% or more, an average crystal particle size of 150 um or less, and an oxygen content of 10 to 30 ppm ([0016]). Oishi is silent to the claimed area ratio of crystal grain orientations, the heating rate of hot pressing, and varying the pressure during hot pressing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735